                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 ZACHARY WOOTEN,
                                                   CV 16-139-M-DLC
                      Plaintiff,

        vs.                                         ORDER TO ENTER
                                                    JUDGMENT
 BNSF RAILWAY COMPANY, a
 Delaware Corporation,

                      Defendant.

   The Clerk of Court is HEREBY ORDERED to enter Judgment in accordance

with the Jury's verdicts (Docs. 288; 290) dated November 5, 2018, as follows:

   1. The Clerk of Court shall enter judgment against Plaintiff and in favor of

      Defendant on Plaintiffs Locomotive Inspection Act claim (Claim II).

   2. The Clerk of Court shall enter judgment against Defendant and in favor of

      Plaintiff on Plaintiffs Federal Employers' Liability Act claim (Claim I) for

      lost wages and benefits to date of trial in the amount of $13,177.50, reduced

      to reflect Plaintiff's contributory negligence of 25%, as found by the jury.

   3. The Clerk of Court shall enter judgment against Defendant and in favor of

      Plaintiff on Plaintiffs Federal Rail Safety Act claim (Claim III) for lost

      wages and benefits in the future, reduced to present value in the amount of

                                        -1-
   $1,407 ,978, for mental and emotional humiliation or pain and anguish in the

   amount of$500,000, and for punitive damages in the amount of$249,999.

4. The total judgment entered against Defendant is $2, 171, 154.50.

   DATED this   T"'   day of November, 2018




                                          Dana L. Christensen, Chief Judge
                                          United States District Court




                                    -2-
